Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 10/13/2021. Claims 1-14 are pending. Claims 1-11 and 13-14 are withdrawn.
Claim Objections
Claims objection of previous office action from 07/14/2021 have been overcome by amendments to the claim.

	Claim Rejections - 35 USC § 112

112(b), rejections of claim 12 from the office action sent 07/14/2021 are withdrawn.	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11, 13-14 directed to Group I, Species II, III, IV, V, VI, VII non-elected without traverse.  Accordingly, claims 1-11 and 13-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tomoki Tanida on behalf of Michael E. Fogarty 202-756-8372 on 12/23/2021.
IN THE CLAIMS
CLAIMS 1-11 and 13-14. (Canceled)  
Allowable Subject Matter

Claim 12 is allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 12, the closest prior art is Lai et al. (US20180011292A1), Kubota (US20110128637A1, cited on record), Yamakawa (US20110242683A1, cited on record), Orihara et al. (US20110286112A1, cited on record), Asami et al. (US20070091458A1, cited on record).
Lai is related generally to an optical system, and more particularly to a compact optical image capturing system for an electronic device. 
Regarding claim 12, Lai teaches a lens system (Figs. 3A-3C, third embodiment) data Tables 5-6, data tables [0153], [0155], [0146-0155] “optical image capturing system”) comprising, in order from an object side to an image plane side (see Fig. 3A):
a first lens element having a negative power (see Fig. 3A, [0147] “first lens 310 has negative refractive power”); a second lens element (see Fig. 3A, [0148] “second lens 320”); and a third lens element having a positive power (see Fig. 3A, [0149] “third of an entire lens system (from table [0153] given HOS = TA e.g. 15.23260), ω is a maximum half angle of view (given HAF = ω, e.g. 37.4961), IH is a maximum image height of the lens system (see Fig. 3B, given IH 2.49), F is a focal length of the entire lens system (see table 5, given f e.g. 3.04186), and Fno is an F-number of the lens system (see table 5, given Fno = f/HEP e.g. 1.0), as cited in claim 12.
Regarding claim 12, the prior art from Lai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical image capturing system including the specific arrangement where “a second lens element having a concave surface facing the object side; wherein the lens system satisfy condition (7): 5.50 <(TA/f)∙Fno<9.50 (7) (from table [0153] given HOS = TA e.g. 15.23260, see table 5, given f e.g. 3.04186, given Fno = f/HEP e.g. 1.0, gives value e.g. 5.00)”, in combination with all other claimed limitations of claim 12.
Kubota relates to an imaging lens system and an imaging. 
Regarding claim 12, Kubota teaches a lens system (Figs. 1-2, 1st embodiment, Table 1; [0058], [0060], [0091-0109] “imaging lens system”) comprising, in order from an object side to an image plane side (see Fig. 1; using Lenses e.g. L1, L3 and L4): a first lens element having a negative power (see Fig 1, Table 1, [0060] first lens e.g. L1 has negative power); a second lens element having a concave surface facing the object side (see Fig 1, Table 1, [0060] second lens e.g. L3 having the concave surface 5 having the large curvature at the object side); and a third lens element having a positive power (see Fig 1, Table 1, [0060] third lens e.g. L4 having positive power), wherein the lens system satisfies conditions (1) and (7): 0.205 < | (TL1/TA)∙tan(ω) |  (1) (see Table 1, surface 1, TL1 value e.g. 3.04, sum of distance for surfaces 1-9, TA value e.g. 14.49, ω given value e.g. 32.6m, value e.g. 0.515); 5.50 < (TA/f)∙Fno < 9.50 (7) (TA value e.g. 14.49, f given value e.g. 6.41, Fno given value e.g. 2.81, value e.g. 6.35); where TL1 is a central thickness of the first lens element (see Table 1, surface 1, TL1 value e.g. 3.04), TA is a total optical length of an entire lens system (see Table 1, sum of distance for surfaces 1-9, TA value e.g. 14.49), ω is a maximum half angle of view (see Table 1, ω given value e.g. 32.6), f is a focal length of the entire lens system (see Table 1, f given value e.g. 6.41), and Fno is an F-number of the lens system (see Table 1, Fno given value e.g. 2.81), as cited in claim 12.
Regarding claim 12, the prior art from Kubota taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a lens system including the specific arrangement where “wherein the lens system satisfies condition (2): 0.120 <IH/TA< 0.170 (2), IH is a maximum image height of the lens system” in combination with all other claimed limitations of claim 12.
Yamakawa is related relates to an image pickup lens and an image pickup apparatus, and more particularly to a wide angle image pickup lens which is appropriate for use with a vehicle camera, a surveillance camera, or the like which includes an image sensor, such as a CCD (charge coupled device) or a CMOS (complementary metal oxide semiconductor), and an image pickup apparatus having the image pickup lens. 
Regarding claim 12, Yamakawa teaches a lens system (Figs. 2 and 10A-10G, 2nd embodiment, Tables 3-4 and 17;) comprising, in order from an object side to an image plane side (see Fig. 2): a first lens element having a negative power (see [0058] first lens L1 is having a negative power); a second lens element having a concave surface facing the object side (see [0061] Second lens L2 with the surface on the object side having a concave shape adjacent to the optical axis); and a third lens element having a positive power (see [0061] third lens L3 is formed to have a positive power adjacent to the optical axis), wherein the lens system satisfies conditions (1), (2): 0.205 < | (TL1/TA) ∙ tan(ω) | (1) (see Table 3, surface 1, TL1 e.g. 14.2808, see Table 17, example 2, L=TA, e.g. 11.383, see Table 17, example 2, 2ω, 217.6/2 degrees, e.g. 108.8, value e.g. 2.847079); 0.120 <IH/TA< 0.170 (2) (see [0113] image height IH e.g. 1.95, see Table 17, example 2, L=TA, e.g. 11.383, value e.g. 0.171308, close enough value that it would have been obvious to one having ordinary skill in the art at the time optimize the ratio between the image height and total optical length to be within claimed range); where TL1 is a central thickness of the first lens element (see Table 3, surface 1, TL1 e.g. 14.2808), TA is a total optical length of an entire lens system (see Table 17, example 2, L=TA, e.g. 11.383), ω is a maximum half angle of view (see Table 17, example 2, 2ω, 217.6/2 degrees, e.g. 108.8), IH is a maximum image height of the lens system (see [0113] image height IH e.g. 1.95), f is a focal length of the  entire lens system (Table 17, example 2, f e.g. 0.779), and Fno is an F-number of the lens system (Table 17, example 2, Fno e.g. 2.8), as cited in claim 12.
Regarding claim 12, the prior art Yamakawa taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a lens system including the specific arrangement where “wherein the lens system satisfies condition (7): 5.50 < (TA/f)∙Fno < 9.50 (7) (calculated value e.g. 40.91451)”, in combination with all other claimed limitations of claim 12.
Orihara is related to an objective optical system, and more particularly, to an objective optical system which has a wide angle of view and can be used in endoscopes and the like. 
Regarding claim 12, Orihara teaches a lens system (Figs. 4A-4C; Embodiment 4, Table 4A-4B; [0077]) comprising, in order from an object side to an image plane side (see Fig. 4A): a first lens element having a negative power (see Fig. 4A, lens e.g. L2 and see Table 4A, focal length of first lens having a negative power e.g. -3.3876); a second lens element having a concave surface facing the object side (see Fig. 4A, lens e.g. L1 having a concave surface facing object side and see Table 4A, surface 5, radius of curvature being negative which has a concave surface facing the object side); and a third lens element having a positive power (see Fig. 4A, lens e.g. L3 and see Table 4A, focal length of third lens having a positive power e.g. 49.4865), wherein the lens system satisfies condition (1): 0.205 < | (TL1/TA)∙tan(ω) | (1) (see data Table 4A, given thickness surface 1, TL1 e.g. 0.5370, sum of surface 1 to 8, gives TA e.g. 4.6515, given half view angle ω e.g. 81.46, calculated value e.g. 0.7687); where TL1 is a central thickness of the first lens element (see data Table 4A, given thickness surface 1, TL1 e.g. 0.5370), TA is a total optical length of an entire lens system (see Table 4A, sum of surface 1 to 8, gives TA e.g. 4.6515), ω is a maximum half angle of view (see Table 4A, ω  e.g. 81.46), IH is a maximum image height of the lens system (see Table 4A, IH e.g. 1.1453), f is a focal length of the entire lens system (see Table 4A, f e.g. 1), and Fno is an F-number of the lens system (see Table 4A, Fno e.g. 3.0171), as cited in claim 12.
Regarding claim 12, the prior art Orihara taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a lens system including the specific arrangement where “wherein the lens system satisfies conditions (2), and (7): 0.120 <IH/TA< 0.170 (2) (see table 4A continued, given Max image height IH e.g. 1.1453, sum of surface 1 to 8, gives TA e.g. 4.6515, calculated value e.g. 0.2462); 5.50 < (TA/f)∙Fno < 9.50 (7) (see data Table 4A, sum of surface 1 to 8, gives TA e.g. 4.6515, given focal length f e.g. 1, given fNo e.g. 3.0171, calculated value e.g. 14.034)”, in combination with all other claimed limitations of claim 12.
Asami is related a wide-angle imaging lens that is used in a vehicular camera for taking an image of a front sight, a side sight, a rear sight, or the like as viewed from a vehicle.
Regarding claim 12, Asami teaches a lens system (Figs 4, 18-19A-19B, and 40A-40D, Embodiment 3, [0076] “wide-angle imaging lens”) comprising, in order from an object side to an image plane side (see Fig. 4): a first lens element having a negative power (see Fig. 4, [0076] first lens L1 is a negative power); a second lens element having a concave surface facing the object side (see Fig. 4, [0076], second lens L2, having a concave surface facing the object side e.g. R3); and a third lens element having a positive power (see Fig. 4, [0076] third lens L3 is a positive lens), wherein the lens system satisfies conditions (1), (2): 0.205 < | (TL1/TA)∙tan(ω) | (1) (see Fig. 18, surface 1 for surface interval TL1 e.g. 1.21, Table Fig. 19B, TA = given L, e.g. 12.90, Table Fig. 19B, given 2ω,167/2  value e.g. 83.5, value e.g. 0.8232); 0.120 <IH/TA< 0.170 (2) (see [0089] image height IH e.g. 2.25, see Table Fig. 19B, TA = given L, e.g.  12.90, value e.g. 0.1744, close enough value that it would have been obvious to one having ordinary skill in the art at the time optimize the ratio between the image height and total optical length to be within claimed range); where TL1 is a central thickness of the first lens element (see Fig. 18, surface 1 TL1 e.g. 1.21), TA is a total optical length of an entire lens system (see Table Fig. 19B, TA = given L, e.g. 12.90), ω is a maximum half angle of view (see Table Fig. 19B, given 2ω,167/2  value e.g. 83.5), IH is a maximum image height of the lens system (see [0089] image height IH e.g. 2.25), f is a focal length of the entire lens system (see Table Fig. 19B, given f e.g. 1.54), and Fno is an F-number of the lens system (see Fig. 40A, given Fno e.g. 2.80), as cited on claim 12.
Regarding claim 12, the prior art Asami taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a lens system including the specific arrangement where “wherein the lens system satisfies condition (7): 5.50 < (TA/f)∙Fno < 9.50  (7) (see Table Fig. 19B, TA = given L, e.g. 12.90, Table Fig. 19B, given f e.g. 1.54, Fig. 40A, given Fno e.g. 2.80, value e.g. 23.45)”, in combination with all other claimed limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872